      Case 4:21-cv-01247 Document 3 Filed on 04/15/21 in TXSD Page 1 of 3

                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                   NOTICE OF CASE FILING

              Date Case filed:        April 14, 2021

                 Style of Case:       Taisha Givens
                                      v.
                                      Lakefair Realty and Property Management

                 Case number:         4:21−cv−01247

    District Judge assigned:          Judge Vanessa Gilmore

             Nature of Claim:         Other NOS 890

      The Court has granted your application for leave to proceed in forma pauperis. You should have
already received a copy of the order granting your application. Because the court has granted your
application, the above civil action number has been assigned to your case and all future filings or
correspondence regarding your case must include this number.

        If you submitted your complaint at the time of filing your application, it has been filed in the case
with the civil action number. If you did not submit your complaint along with your application, you may
file it now under the civil action number referenced above.

      It is your responsibility to prepare and have one summons issued for each of the defendants named
in your complaint pursuant to Fed. R. Civ. P. 4. The AO 440 summons form is available on the U.S.
Courts website, www.uscourts.gov, in the Forms section. You are also responsible for service of the
summons and complaint unless otherwise ordered by the court. If you do not have summons issued and
served within 90 days of the filing of your complaint, the court may dismiss it, ending your case.

Your case has been filed as a Petition for Removal.

Please write or type the civil action number on the front of all letters and documents.
Address all mail to:
                         United States District Clerk's Office
                                     P.O. Box 61010
                                Houston, TX 77208−1010

The case will be handled in the ordinary course of the Court's work. Writing to the
Court to ask about your case will only SLOW the process.


Date: April 15, 2021
                                                                                Nathan Ochsner, Clerk
      Case 4:21-cv-01247 Document 3 Filed on 04/15/21 in TXSD Page 2 of 3

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION




                       NOTICE OF THE RIGHT TO TRY
                A CIVIL CASE BEFORE A MAGISTRATE JUDGE


     With the consent of all the parties, a United States Magistrate Judge may preside
in a civil case, including jury trial and final judgment.
     The choice of trial before a magistrate judge is entirely yours. Tell only the clerk.
Neither the judge or magistrate judge will be told until all the parties agree.
     The district judge to whom your case is assigned must approve the referral to a
magistrate judge.
     You may get consent forms from the clerk.


                                                                    Nathan Ochsner, Clerk
     Case 4:21-cv-01247 Document 3 Filed on 04/15/21 in TXSD Page 3 of 3

                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Taisha Givens                               §
                                            §
versus                                      §        Civil Action 4:21−cv−01247
                                            §
Lakefair Realty and Property                §
Management



             Consent to Proceed Before a Magistrate Judge

     All parties to this case waive their right to proceed before a district judge and
consent to have a United States Magistrate Judge conduct all further proceedings,
including the trial and judgment. 28 U.S.C. § 636(c).




                                 Order to Transfer
                This case is transferred to United States Magistrate Judge




             to conduct all further proceedings, including final judgment.




________________________                     __________________________________
Date                                         United States District Judge
